Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 1 of 15 PageID #: 494



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK



                                                         Lead Case No. 1:18-cv-04253
    AH KIT TOO, Individually and on
    behalf of all others similarly situated,
                                                         Honorable Allyne R. Ross
                    Plaintiff,
            vs.
    ROCKWELL MEDICAL, INC.,
    ROBERT L. CHIOINI, and
    THOMAS E. KLEMA,

                   Defendants.




                    [PROPOSED] ORDER PRELIMINARILY APPROVING
                       SETTLEMENT AND PROVIDING FOR NOTICE

         WHEREAS, a consolidated class action is pending in this Court entitled Too v. Rockwell

  Medical, Inc., et al., Lead Case No. 1:18-cv-04253 (the “Action”);

         WHEREAS, (a) Lead Plaintiffs Robert Spock and Duck Pond Partners, LP, on behalf of

  themselves and the Settlement Class (defined below), and (b) defendant Rockwell Medical, Inc.

  (“Rockwell”) and defendants Robert L. Chioini and Thomas E. Klema (collectively, the

  “Individual Defendants”; and, together with Rockwell, the “Defendants”; and together with Lead

  Plaintiffs, the “Parties”) have determined to fully, finally and forever compromise, settle, release,

  resolve, relinquish, waive and discharge each and every Released Plaintiffs’ Claim against the

  Defendants and the other Defendants’ Releasees on the terms and conditions set forth in the

  Stipulation and Agreement of Settlement dated August 6, 2019 (the “Stipulation”) subject to

  approval of this Court (the “Settlement”);
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 2 of 15 PageID #: 495



         WHEREAS, Lead Plaintiffs have made an application, pursuant to Rule 23 of the Federal

  Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

  the Stipulation, certifying the Settlement Class for purposes of the Settlement only, and allowing

  notice to Settlement Class Members as more fully described herein;

         WHEREAS, the Court has read and considered: (a) Lead Plaintiffs’ motion for preliminary

  approval of the Settlement, and the papers filed and arguments made in connection therewith; and

  (b) the Stipulation and the exhibits attached thereto; and

         WHEREAS, unless otherwise defined herein, all capitalized words and defined terms

  contained herein shall have the same meanings as they have in the Stipulation;

         NOW THEREFORE, IT IS HEREBY ORDERED:

         1.      Class Certification for Settlement Purposes – Pursuant to Rule 23(a) and (b)(3)

  of the Federal Rules of Civil Procedure, the Court certifies, solely for purposes of effectuating the

  proposed Settlement, a Settlement Class consisting of all persons or entities that purchased or

  otherwise acquired Rockwell Common Stock or Rockwell Call Options or sold Rockwell Put

  Options between November 8, 2017 and June 26, 2018, inclusive (the “Settlement Class Period”)

  and were injured thereby. Excluded from the Settlement Class are Defendants; members of the

  Immediate Family of each of the Individual Defendants; the Officers and/or directors of Rockwell;

  any person, firm, trust, corporation, Officer, director or other individual or entity in which any

  Defendant has a controlling interest or which is related to or affiliated with any of the Defendants;

  and the legal representatives, agents, affiliates, heirs, successors-in-interest or assigns of any such

  excluded party. Also excluded from the Settlement Class are any persons or entities who or which

  exclude themselves by submitting a request for exclusion that is accepted by the Court.




                                                2
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 3 of 15 PageID #: 496



         2.      Class Findings – Solely for purposes of the proposed Settlement of this Action, the

  Court finds that each element required for certification of the Settlement Class pursuant to Rule

  23 of the Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class

  are so numerous that their joinder in the Action would be impracticable; (b) there are questions of

  law and fact common to the Settlement Class which predominate over any individual questions;

  (c) the claims of Lead Plaintiffs in the Action are typical of the claims of the Settlement Class; (d)

  Lead Plaintiffs and Co-Lead Counsel have and will fairly and adequately represent and protect the

  interests of the Settlement Class; and (e) a class action is superior to other available methods for

  the fair and efficient adjudication of the Action.

         3.      The Court hereby finds and concludes that pursuant to Rule 23 of the Federal Rules

  of Civil Procedure, and for the purposes of the Settlement only, Lead Plaintiffs Robert Spock and

  Duck Pond Partners, LP are adequate class representatives and certifies them as Class

  Representatives for the Settlement Class. The Court also appoints Co-Lead Counsel as Class

  Counsel for the Settlement Class, pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

         4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

  approves the Settlement, as embodied in the Stipulation, as being fair, reasonable and adequate to

  the Settlement Class, subject to further consideration at the Settlement Hearing to be conducted as

  described below.

         5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

  Hearing”) on _____________, 201__ at __:__ _.m. in Courtroom ___ of the United States District

  Court for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY 11201, for the

  following purposes: (a) to determine whether the proposed Settlement on the terms and conditions

  provided for in the Stipulation is fair, reasonable and adequate to the Settlement Class, and should




                                                3
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 4 of 15 PageID #: 497



  be approved by the Court; (b) to determine whether a Judgment substantially in the form attached

  as Exhibit B to the Stipulation should be entered dismissing the Action with prejudice against

  Defendants; (c) to determine whether the proposed Plan of Allocation for the proceeds of the

  Settlement is fair and reasonable and should be approved; (d) to determine whether the motion by

  Co-Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation Expenses should

  be approved; and (e) to consider any other matters that may properly be brought before the Court

  in connection with the Settlement. Notice of the Settlement and the Settlement Hearing shall be

  given to Settlement Class Members as set forth in paragraph 7 of this Order.

            6.   The Court may adjourn the Settlement Hearing without further notice to the

  Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

  may agree to, if appropriate, without further notice to the Settlement Class.

            7.   Retention of Claims Administrator and Manner of Giving Notice – Co-Lead

  Counsel are hereby authorized to retain Strategic Claims Services (the “Claims Administrator”) to

  supervise and administer the notice procedure in connection with the proposed Settlement as well

  as the processing of Claims as more fully set forth below. Notice of the Settlement (the “Notice”)

  and the Settlement Hearing shall be given by Co-Lead Counsel as follows:

                 (a)     within five (5) business days of the date of entry of this Order, Rockwell

  shall provide or cause to be provided to the Claims Administrator in electronic format (at no cost

  to the Settlement Fund, Co-Lead Counsel or the Claims Administrator) its security holder lists

  (consisting of names and addresses) for the Rockwell Securities during the Settlement Class

  Period;

                 (b)     not later than twenty (20) business days after the date of entry of this Order

  (the “Notice Date”), the Claims Administrator shall cause a copy of the Postcard Notice,




                                               4
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 5 of 15 PageID #: 498



  substantially in the form attached hereto as Exhibit 4, to be mailed by first-class mail to potential

  Settlement Class Members at the addresses set forth in the records provided by Rockwell or in the

  records which Rockwell caused to be provided, or who otherwise may be identified through further

  reasonable effort;

                  (c)    contemporaneously with the mailing of the Postcard Notice, the Claims

  Administrator shall cause copies of the Notice and the Claim and Release Form to be posted on a

  website to be developed for the Settlement, from which copies of the Notice and Claim and Release

  Form can be downloaded;

                  (d)    not later than ten (10) business days after the Notice Date, the Claims

  Administrator shall cause the Summary Notice, substantially in the form attached hereto as Exhibit

  3, to be published once in Investor’s Business Daily and to be transmitted once over the PR

  Newswire; and

                  (e)    not later than seven (7) calendar days prior to the Settlement Hearing, Co-

  Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by affidavit or

  declaration, of such mailing and publication.

         8.       Approval of Form and Content of Notice – The Court (a) approves, as to form

  and content, the Notice, the Claim and Release Form, the Summary Notice, and the Postcard

  Notice attached hereto as Exhibits 1, 2, 3, and 4, respectively, and (b) finds that the mailing and

  distribution of the Postcard Notice, the posting of the Notice and Claim and Release Form online,

  and the publication of the Summary Notice in the manner and form set forth in paragraph 7 of this

  Order (i) is the best notice practicable under the circumstances; (ii) constitutes notice that is

  reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

  pendency of the Action, of the effect of the proposed Settlement (including the Releases to be




                                               5
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 6 of 15 PageID #: 499



  provided thereunder), of Co-Lead Counsel’s motion for an award of attorneys’ fees and

  reimbursement of Litigation Expenses, of their right to object to the Settlement, the Plan of

  Allocation and/or Co-Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation

  Expenses, of their right to exclude themselves from the Settlement Class, and of their right to

  appear at the Settlement Hearing; (iii) constitutes due, adequate and sufficient notice to all persons

  and entities entitled to receive notice of the proposed Settlement; and (iv) satisfies the requirements

  of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the

  Due Process Clause), the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as

  amended, and all other applicable law and rules. The date and time of the Settlement Hearing shall

  be included in the Postcard Notice, Notice, and Summary Notice before they are mailed, posted

  online, and published, respectively.

         9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

  acquired Rockwell Securities during the Settlement Class Period for the benefit of another person

  or entity shall (a) within seven (7) calendar days of receipt of the Postcard Notice, request from

  the Claims Administrator sufficient copies of the Postcard Notice to forward to all such beneficial

  owners and within seven (7) calendar days of receipt of those Postcard Notices forward them to

  all such beneficial owners; or (b) within seven (7) calendar days of receipt of the Postcard Notice,

  send a list of the names and addresses of all such beneficial owners to the Claims Administrator in

  which event the Claims Administrator shall promptly mail the Postcard Notice to such beneficial

  owners. Upon full compliance with this Order, such nominees may seek reimbursement of their

  reasonable expenses actually incurred in complying with this Order, up to a maximum of $0.50

  per notice, by providing the Claims Administrator with proper documentation supporting the

  expenses for which reimbursement is sought. Such properly documented expenses incurred by




                                                6
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 7 of 15 PageID #: 500



  nominees in compliance with the terms of this Order shall be paid from the Settlement Fund, with

  any disputes as to the reasonableness or documentation of expenses incurred subject to review by

  the Court.

         10.     Participation in the Settlement – Settlement Class Members who wish to

  participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

  Fund must complete and submit a Claim and Release Form in accordance with the instructions

  contained therein. Unless the Court orders otherwise, all Claim and Release Forms must be

  postmarked no later than one hundred twenty (120) calendar days after the Notice Date.

  Notwithstanding the foregoing, Co-Lead Counsel may, at their discretion, accept for processing

  late Claims provided such acceptance does not delay the distribution of the Net Settlement Fund

  to the Settlement Class. By submitting a Claim, a person or entity shall be deemed to have

  submitted to the jurisdiction of the Court with respect to his, her or its Claim and the subject matter

  of the Settlement.

         11.     Each Claim and Release Form submitted must satisfy the following conditions: (a)

  it must be properly completed, signed and submitted in a timely manner in accordance with the

  provisions of the preceding paragraph; (b) it must be accompanied by adequate supporting

  documentation for the transactions and holdings reported therein, in the form of broker

  confirmation slips, broker account statements, an authorized statement from the broker containing

  the transactional and holding information found in a broker confirmation slip or account statement,

  or such other documentation as is deemed adequate by Co-Lead Counsel or the Claims

  Administrator; (c) if the person executing the Claim and Release Form is acting in a representative

  capacity, a certification of his, her or its current authority to act on behalf of the Settlement Class

  Member must be included in the Claim and Release Form to the satisfaction of Co-Lead Counsel




                                                7
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 8 of 15 PageID #: 501



  or the Claims Administrator; and (d) the Claim and Release Form must be complete and contain

  no material deletions or modifications of any of the printed matter contained therein and must be

  signed under penalty of perjury.

         12.     Any Settlement Class Member that does not timely and validly submit a Claim and

  Release Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have

  waived his, her or its right to share in the Net Settlement Fund; (b) shall be forever barred from

  participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

  and the Settlement and all proceedings, determinations, orders and judgments in the Action relating

  thereto, including, without limitation, the Judgment or Alternate Judgment, if applicable, and the

  Releases provided for therein, whether favorable or unfavorable to the Settlement Class; and (d)

  will be barred from commencing, maintaining or prosecuting any of the Released Plaintiffs’

  Claims against each and all of the Defendants’ Releasees, as more fully described in the Stipulation

  and Notice. Notwithstanding the foregoing, late Claim and Release Forms may be accepted for

  processing as set forth in paragraph 10 above.

                 13.     Exclusion From the Settlement Class – Any member of the Settlement

  Class who wishes to exclude himself, herself or itself from the Settlement Class must request

  exclusion in writing within the time and in the manner set forth in the Notice, which shall provide

  that: (a) any such request for exclusion from the Settlement Class must be mailed or delivered such

  that it is received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to:

  Rockwell Medical, Inc. Securities Litigation, EXCLUSIONS, c/o Strategic Claims Services, 600

  N. Jackson Street, Suite 205, Media, PA 19063, 866-274-4004, and (b) each request for exclusion

  must (i) state the name, address, and telephone number of the person or entity requesting exclusion,

  and in the case of entities, the name and telephone number of the appropriate contact person;




                                               8
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 9 of 15 PageID #: 502



  (ii) state that such person or entity “requests exclusion from the Settlement Class in Too v.

  Rockwell Medical, Inc., et al., Lead Case No. 1:18-cv-04253”; (iii) state the number of all

  Rockwell Securities that the person or entity requesting exclusion purchased/acquired and/or sold

  during the Settlement Class Period, as well as the dates and prices of each such

  purchase/acquisition and sale; and (iv) be signed by the person or entity requesting exclusion or

  an authorized representative. A request for exclusion shall not be effective unless it provides all

  the required information and is received within the time stated above, or is otherwise accepted by

  the Court.

         14.     Any person or entity who or which timely and validly requests exclusion in

  compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

  be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

  judgments in the Action and shall not receive any payment out of the Net Settlement Fund.

         15.     Any Settlement Class Member who or which does not timely and validly request

  exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have

  waived his, her or its right to be excluded from the Settlement Class; (b) shall be forever barred

  from requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be

  bound by the provisions of the Stipulation and Settlement and all proceedings, determinations,

  orders and judgments in the Action, including, but not limited to, the Judgment or Alternate

  Judgment, if applicable, and the Releases provided for therein, whether favorable or unfavorable

  to the Settlement Class; and (d) will be barred from commencing, maintaining or prosecuting any

  of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees, as more fully

  described in the Stipulation and Notice.




                                               9
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 10 of 15 PageID #: 503



          16.     Appearance and Objections at Settlement Hearing – Any Settlement Class

   Member who does not request exclusion from the Settlement Class may enter an appearance in the

   Action, at his, her or its own expense, individually or through counsel of his, her or its own choice,

   by filing with the Clerk of Court and delivering a notice of appearance to both Co-Lead Counsel

   and Defendants’ Counsel, at the addresses set forth in paragraph 17 below, such that it is received

   no later than twenty-one (21) calendar days prior to the Settlement Hearing, or as the Court may

   otherwise direct. Any Settlement Class Member who does not enter an appearance will be

   represented by Co-Lead Counsel.

          17.     Any Settlement Class Member who does not request exclusion from the Settlement

   Class may file a written objection to the proposed Settlement, the proposed Plan of Allocation,

   and/or Co-Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation

   Expenses and appear and show cause, if he, she or it has any cause, why the proposed Settlement,

   the proposed Plan of Allocation and/or Co-Lead Counsel’s motion for attorneys’ fees and

   reimbursement of Litigation Expenses should not be approved; provided, however, that no

   Settlement Class Member shall be heard or entitled to contest the approval of the terms and

   conditions of the proposed Settlement, the proposed Plan of Allocation and/or the motion for

   attorneys’ fees and reimbursement of Litigation Expenses unless that person or entity has filed a

   written objection with the Court and served copies of such objection on Co-Lead Counsel and

   Defendants’ Counsel at the addresses set forth below such that they are received no later than

   twenty-one (21) calendar days prior to the Settlement Hearing.




                                                10
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 11 of 15 PageID #: 504



                  Co-Lead Counsel                              Defendants’ Counsel

           Glancy Prongay & Murray LLP                     Gibson, Dunn & Crutcher LLP
               Casey E. Sadler, Esq.                                 Brian M. Lutz
         1925 Century Park East, Suite 2100                 200 Park Avenue, 47th Floor
              Los Angeles, CA 90067                              New York, NY 10166

                   Pomerantz LLP                               Goodwin Procter LLP
                Jeremy A. Lieberman                             Brian E. Pastuszenski
            600 Third Avenue, 20th Floor                            Daniel Roeser
               New York, NY 10016                                620 Eighth Avenue
                                                                New York, NY 10018

          18.     Any objections, filings and other submissions by the objecting Settlement Class

   Member: (a) must state the name, address, and telephone number of the person or entity objecting

   and must be signed by the objector; (b) must contain a statement of the Settlement Class Member’s

   objection or objections, and the specific reasons for each objection, including any legal and

   evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; and

   (c) must include documents sufficient to prove membership in the Settlement Class, including the

   number of all Rockwell Securities that the objecting Settlement Class Member purchased/acquired

   and/or sold during the Settlement Class Period, as well as the dates and prices of each such

   purchase/acquisition and sale. Objectors who enter an appearance and desire to present evidence

   at the Settlement Hearing in support of their objection must include in their written objection or

   notice of appearance the identity of any witnesses they may call to testify and any exhibits they

   intend to introduce into evidence at the hearing.

          19.     Any Settlement Class Member who or which does not make his, her or its objection

   in the manner provided herein shall be deemed to have waived his, her or its right to object to any

   aspect of the proposed Settlement, the proposed Plan of Allocation, and Co-Lead Counsel’s motion

   for an award of attorneys’ fees and reimbursement of Litigation Expenses and shall be forever

   barred and foreclosed from objecting to the fairness, reasonableness or adequacy of the Settlement,



                                               11
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 12 of 15 PageID #: 505



   the Plan of Allocation or the requested attorneys’ fees and Litigation Expenses, or from otherwise

   being heard concerning the Settlement, the Plan of Allocation or the requested attorneys’ fees and

   Litigation Expenses in this or any other proceeding.

          20.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

   stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

   terms and conditions of the Stipulation. Pending final determination of whether the Settlement

   should be approved, the Court bars and enjoins Lead Plaintiffs, and all other members of the

   Settlement Class, from commencing, maintaining, or prosecuting any and all of the Released

   Plaintiffs’ Claims against each and all of the Defendants’ Releasees.

          21.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

   identifying Settlement Class Members and notifying them of the Settlement as well as in

   administering the Settlement shall be paid as set forth in the Stipulation without further order of

   the Court.

          22.     Settlement Fund – The contents of the Settlement Fund held by Huntington Bank

   (which the Court approves as the Escrow Agent), shall be deemed and considered to be in custodia

   legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they

   shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

          23.     Taxes – The Claims Administrator is authorized and directed to prepare any tax

   returns and any other tax reporting form for or in respect to the Settlement Fund, to pay from the

   Settlement Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform

   all obligations with respect to Taxes and any reporting or filings in respect thereof without further

   order of the Court in a manner consistent with the provisions of the Stipulation.




                                                12
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 13 of 15 PageID #: 506



          24.     Termination of Settlement – If the Settlement is terminated as provided in the

   Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

   to occur, this Order shall be vacated, rendered null and void and be of no further force and effect,

   except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

   rights of Lead Plaintiffs, the other Settlement Class Members and Defendants, and the Parties shall

   revert to their respective positions in the Action as of June 3, 2019, as provided in the Stipulation.

          25.     Use of this Order – Neither this Order; the memorandum of understanding

   executed by the Parties on June 3, 2019 (the “MOU” or “Term Sheet”); the Stipulation (whether

   or not consummated), including the exhibits thereto and the Plan of Allocation contained therein

   (or any other plan of allocation that may be approved by the Court); the acts performed or

   negotiations, discussions, and drafts leading to the execution of the Term Sheet, the Stipulation,

   and the Supplemental Agreement; nor any proceedings pursuant to or in connection with the Term

   Sheet, the Stipulation, the Supplemental Agreement and/or the approval of the Settlement

   (including any arguments proffered or statements made in connection therewith): (a) shall be

   offered against any of the Defendants’ Releasees as evidence of, or construed as, or deemed to be

   evidence of any presumption, concession, or admission by any of the Defendants’ Releasees with

   respect to the truth of any allegation by Lead Plaintiffs in this Action, the validity of any claim that

   was or could have been asserted against Defendants’ Releasees in this Action, the deficiency of

   any defense that has been or could have been asserted in this Action or in any other litigation, the

   propriety of class action or collective action treatment with respect to claims of any investors in

   Rockwell Securities related to the allegation that form the basis of this Action, the entitlement of

   any investors who are not Settlement Class Members to any payment by or damages from the

   Defendants’ Releasees, or of any liability, negligence, fault, or other wrongdoing of any kind of




                                                 13
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 14 of 15 PageID #: 507



   any of the Defendants’ Releasees, or in any way referred to for any other reason as against any of

   the Defendants’ Releasees in any civil, criminal or administrative action or proceeding, other than

   such proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be

   offered against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be

   evidence of any presumption, concession or admission by any of the Plaintiffs’ Releasees that any

   of their claims are without merit, that any of the Defendants’ Releasees had meritorious defenses,

   or that damages recoverable under the Complaint would not have exceeded the Settlement Amount

   or with respect to any liability, negligence, fault or wrongdoing of any kind, or in any way referred

   to for any other reason as against any of the Plaintiffs’ Releasees, in any civil, criminal or

   administrative action or proceeding, other than such proceedings as may be necessary to effectuate

   the provisions of the Stipulation; or (c) shall be construed against any of the Releasees as an

   admission, concession, or presumption that the consideration to be given under the Settlement

   represents the amount that could be or would have been recovered after trial; provided, however,

   that if the Stipulation is approved by the Court, the Parties and the Releasees and their respective

   counsel may refer to it to effectuate the protections from liability granted thereunder or otherwise

   to enforce the terms of the Settlement.

          26.     Supporting Papers – Co-Lead Counsel shall file and serve the opening papers in

   support of the proposed Settlement, the Plan of Allocation, and Co-Lead Counsel’s motion for an

   award of attorneys’ fees and reimbursement of Litigation Expenses no later than thirty-five (35)

   calendar days prior to the Settlement Hearing; and reply papers, if any, shall be filed and served

   no later than seven (7) calendar days prior to the Settlement Hearing.

          27.     The Court retains jurisdiction to consider all further applications arising out of or

   connected with the proposed Settlement.




                                                14
Case 1:18-cv-04253-ARR-RER Document 55-1 Filed 08/08/19 Page 15 of 15 PageID #: 508



   SO ORDERED this _________ day of __________________, 201__.



                                         ________________________________________
                                                 The Honorable Allyne R. Ross
                                                  United States District Judge




                                       15
